PER CURIAM:
Anthony Leon Brown appeals the district court’s order denying his motion for reconsideration of its order refusing to compel specific performance of the Government’s Fed.R.Crim.P. 35(b) motion.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Brown, No. 5:98-cr-00120-H-1 (E.D.N.C. filed Jan. 21, 2008; entered Jan. 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Because Brown's motion for reconsideration was filed December 5, 2007, see Houston v. Lack, 487 U.S. 266, 276, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988), more than ten days after entry of the underlying order, only the district court's order denying his motion for reconsideration is before the court. See Fed.R.Civ.P. 59(e), 60(c); Fed.R.App. P. 4(a)(4)(A), 6(a).